                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA
                           COLUMBIA DIVISION

 Kanisha Anne Shani Wall,                     Case No. 3:18-cv-01225-TLW

             PLAINTIFF

       v.
                                                             Order
 Enterprise Leasing Company –
 Southeast, LLC,

             DEFENDANT



      Plaintiff Kanisha Anne Shani Wall, proceeding pro se, filed this civil action

alleging South Carolina state law claims of slander and intentional infliction of

emotional distress. ECF Nos. 1, 53. The matter now comes before the Court for

review of the Report and Recommendation (Report) filed by the magistrate judge to

whom this case was assigned. ECF No. 58.

      In the Report, the magistrate judge recommends that Defendant’s motion to

dismiss be granted and Plaintiff’s motion to amend be denied as futile. After the

magistrate judge filed the Report, Plaintiff filed a document entitled “Objection to

Dismissal” that can only be characterized as a rant against Defendant that has

nothing to do with the merits of the case. ECF No. 60. This matter is now ripe for

decision.

      In reviewing the Report, the Court applies the following standard:

      The magistrate judge makes only a recommendation to the Court, to
      which any party may file written objections . . . . The Court is not bound
      by the recommendation of the magistrate judge but, instead, retains
      responsibility for the final determination. The Court is required to make

                                          1
      a de novo determination of those portions of the report or specified
      findings or recommendation as to which an objection is made. However,
      the Court is not required to review, under a de novo or any other
      standard, the factual or legal conclusions of the magistrate judge as to
      those portions of the report and recommendation to which no objections
      are addressed. While the level of scrutiny entailed by the Court’s review
      of the Report thus depends on whether or not objections have been filed,
      in either case the Court is free, after review, to accept, reject, or modify
      any of the magistrate judge’s findings or recommendations.

Wallace v. Hous. Auth. of City of Columbia, 791 F. Supp. 137, 138 (D.S.C. 1992)

(citations omitted).

      In light of the standard set forth in Wallace, the Court has reviewed, de novo,

the Report and the objections. After careful review of the Report and the objections,

for the reasons stated by the magistrate judge, the Report, ECF No. 58, is

ACCEPTED. Plaintiff’s objections, ECF No. 60, are OVERRULED. Defendant’s

motion to dismiss, ECF No. 43, is GRANTED. Plaintiff’s motion to amend, ECF No.

53, is DENIED.         Plaintiff’s Complaint, ECF No. 1, is DISMISSED WITHOUT

PREJUDICE.

      IT IS SO ORDERED.

                                        s/ Terry L. Wooten
                                        Terry L. Wooten
                                        Senior United States District Judge

October 4, 2019
Columbia, South Carolina




                                           2
